DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 5/14/21.  Claims 15-20 have been cancelled.  Claims 1-14, 21-22 are pending.  Claim 13 has been amended.  Claims 1-12 have been withdrawn.  Claims 13-14, 21-22 are examined herein.  
Applicant’s amendments to the claims have rendered all the rejections of the last Office Action moot, therefore hereby withdrawn.
The following new rejection will now apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. (WO 2016/204153 A1, of record) in view of Webster et al. (US Patent Application 2016/0303124 A1).
The instant claims are directed to a method of treating an intestinal or melanoma tumor by administering a compound of formula I and an immunotherapeutic agent, such as pidilizumab.  
Iwase et al. teach a method of treating or preventing cancer by administering a pharmaceutical composition (claim 23), preferably melanoma and colon cancer (page 4, third full paragraph), comprising N-(2-chloro-6-methylphenyl)-6,6-dimethyl-3-[1-(trimethylsilyl)cyclobutanecarboxamido]-4,6-dihydropyrrolo[3,4-c]pyrazole-5(1H)-carboxamide (claim 12).  Other anticancer drugs can be combined and administered, such as immune checkpoint inhibitors, immunosuppressants, or immunomodulators, such as nivolumab (claims 34-38).
However, Iwase et al. fail to disclose the immunotherapeutic agent, pidilizumab.  
Webster et al. teach methods of treating cancer, preferably melanoma and colon cancer (claim 4) by administering an immunosuppressant antibody specific for PD-1, such as nivolumab or pidilizumab (claim 9-10, 12).  

A person of ordinary skill in the art would have been motivated to combine pidilizumab and N-(2-chloro-6-methylphenyl)-6,6-dimethyl-3-[1-(trimethylsilyl)cyclobutanecarboxamido]-4,6-dihydropyrrolo[3,4-c]pyrazole-5(1H)-carboxamide because both are individually taught to be useful for treating melanoma and colon cancer.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating melanoma and colon cancer by the combine therapeutically additive effect of two known active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627